                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 IRFAN AZAN-KHAN,
      Plaintiff,

         v.                                           No. 3:18-cv-1393 (VAB)

 WILLIAM BARR, et al.,
      Defendants.


                    RULING AND ORDER ON MOTION TO DISMISS

       Irfan Azan-Khan (“Plaintiff”) filed a petition for review under 8 U.S.C. § 1421(c), the

Immigration and Naturalization Act (“INA”) § 310(c), and seeks this Court’s de novo review of

U.S. Citizenship and Immigration Service’s (“USCIS”) denial of his naturalization application,

as well as a plenary hearing on his naturalization application. Complaint, ECF No. 1 at ¶ 1 (Aug.

16, 2018). He also alleges violations of the Fifth Amendment’s Due Process Clause, the

Declaratory Judgment Act, 28 U.S.C. § 2201, and the Administrative Procedures Act, 5 U.S.C. §

701 et seq. Id.


       William Barr, U.S. Attorney General, Kevin K. McAleenan, Secretary of the Department

of Homeland Security, and Nieves Cardinale, Hartford Field Office Director of USCIS

(collectively, “Defendants”), have moved to dismiss Mr. Khan’s Complaint.


       For the following reasons, the motion to dismiss is GRANTED IN PART and DENIED

IN PART.


       Mr. Azan-Khan’s claims under the Fifth Amendment and the Administrative Procedures

Act are dismissed. His claim for de novo review under 8 U.S.C. § 1421(c) and for relief under

the Declaratory Judgment Act will proceed.

                                                1
I.          FACTUAL AND PROCEDURAL BACKGROUND


            A.     Factual Allegations 1


            In May 1993, Mr. Khan, a native of Pakistan, entered the United States. Compl. ¶ 33. On

November 6, 2006, Mr. Khan received his permanent resident status in the United States by grant

of asylum and was classified as AS6. Id. ¶ 34.


            On August 15, 2011, USCIS received Mr. Khan’s Form N-400 Application for

Naturalization. Id. ¶ 35.


            On December 28, 2011, Mr. Khan appeared for his first naturalization application

interview, id. ¶ 36, and allegedly “successfully met all of the procedural requirements and

standards for Naturalization – knowledge of U.S. Civics, English language, etc.” Id. ¶ 37.


            On March 24, 2015, Mr. Khan appeared for his second interview, where he allegedly was

questioned extensively on the asylum claim granted by the Immigration Court. Id. ¶ 39. Mr.

Khan also was allegedly questioned about his adjustment of status to permanent resident. Id. ¶ 40

(p. 7) 2.


            On August 12, 2016, USCIS denied Mr. Khan’s naturalization application, id. ¶ 41 (p. 7),

and Mr. Khan timely filed a N-336 request for a hearing on this decision. Id. ¶ 42 (p. 7).


            On May 30, 2018, the USCIS denied this request because:


            Your work with the [Muttahidda Qaumi Movement] over a period of at least six
            years and your active membership with the MQM since 1987 - which, to date, you


1
  All factual allegations are drawn from the Complaint. Compl., ECF No. 1 (Aug. 16, 2018).
2
  Mr. Khan’s Complaint has repeating numbers for some of the paragraphs, so to avoid confusion, the Court refers to
these based on the page number as well.

                                                        2
         have yet to terminate - put you in a position to know, or reasonably to have
         known, that the organization was involved in terrorist activity. As a result
         of this activity, under INA Section 212(a)(3)(B)(i)(I) you were inadmissible to the
         United States at the time you were granted adjustment of status to that of a
         permanent resident on November 6, 2006. . . .

         A full review of your immigration history including your testimony relating
         to your membership in MOM showed no clear and convincing evidence that you
         did not know, and should not reasonably have known, that the organization was a
         terrorist organization id. § 1182(a)(3)(B)(iv)(Vl)(dd). . . .

         The finding that you have not been lawfully admitted is also based on the fact
         that, prior to your adjustment, you did not apply for, and thus were not granted,
         the requisite 1-602 waiver pursuant to INA 212(a)(6)(c)(i), for the fraud and
         misrepresentation you committed when you gained entry into the United States on
         May 23, 1993 by presenting a fake visa and a fraudulent passport.


Id. ¶¶ 43-43C (p. 7-8).


         Mr. Khan allegedly has exhausted all administrative remedies, and therefore seeks “a

determination by [this] Court that he meets the requirements for naturalization and is to be

naturalized as a United States Citizen without further delay.” Id. ¶ 45 (p. 9).


         B.       Procedural History


         On August 16, 2018, Mr. Khan filed this petition for de novo review of USCIS’s denial

of his naturalization application and seeks a plenary hearing on his naturalization application.

Compl. ¶ 1. He named the Defendants as U.S. Attorney General Jefferson Beauregard Sessions

III, 3 id. ¶ 6, Secretary of Homeland Security Kirstjen M. Nielsen, id. ¶ 7, and Director of the

Hartford Field Office of USCIS Nieves Cardinale, id. ¶ 8.


         Mr. Khan alleges that, under 8 U.S.C. § 1421(c), USCIS wrongfully denied him


3
 Because all defendants were sued in their official capacity only, William Barr is substituted in as the new U.S.
Attorney General. Likewise, because Kirstjen M. Nielsen is no longer Secretary of the Department of Homeland
Security, Kevin K. McAleenan is substituted as a defendant in her place.

                                                          3
naturalization and wrongfully re-considered his 2006 grant of asylum. Id. ¶ 45A (p. 8). Mr. Khan

alleges having “never concealed his involvement in the international charitable arm and

organization of Muttahidda Qaumi Movement (MQM), 4 which is an active and recognized

political party in Pakistan.” Id. ¶ 45B (p. 9).


        Furthermore, Mr. Khan alleges that “[m]embership in and persecution on account of

MQM has been recognized as grounds for being granted political asylum,” id. ¶ 45C, and that his

initial grant of asylum was based upon his membership in MQM, id. ¶ 45D. As a result, Mr.

Khan alleges “it was improper for USCIS to subsequently determine that such membership

precludes his naturalization because it is now considered a ‘Tier III’ terrorist organization,” and

that doing so “impermissibly re-determine[d] his grant of Asylum.” Id. ¶ 45D. Additionally, Mr.

Khan alleges his entry into the United States did not require a Form I-602 waiver. Id. ¶ 45D

(citing Wu Zheng Huan v. INS, 436 F. 3d 89, 100 (2d Cir. 2006)).


        Mr. Khan next claims that a specific question on the Form N-400 is “void for vagueness

under the Due Process Clause of the Fifth Amendment.” Id. ¶ 49. Mr. Khan argues that an

“ordinary person would not understand the N-400 question on memberships and associations that

acting as [the] U.S. based charitable arm of a recognized and legitimated foreign political party

with no active statement or history of terrorism would be considered to be providing material

support to a terrorist organization.” Id. ¶ 50.


        Mr. Khan also seeks a declaration under 28 U.S.C. § 2201 that Defendants’ actions are

“unconstitutional, violate the [Immigrations and Naturalization Act], and are arbitrary and


4
 In their supporting memorandum, the Government notes that its “notices reflect that Plaintiff admitted to
membership in the Mohajir/Muhajir Quami Movement,” but for the purposes of this motion, the Government will
use MQM. See Memorandum of Law in Support of Defendants’ Motion to Dismiss, ECF No. 21-1 at 2n.1 (Mar. 14,
2019).

                                                     4
capricious.” Id. ¶ 52. Mr. Khan argues that Defendants violated the INA by improperly

concluding he made a false statement and thus lacked the “good moral character” required for

naturalization. Id. ¶ 53. Mr. Khan alleges he spoke truthfully on all matters, id. ¶ 55, and does not

believe himself associated with a terrorist organization. Id. ¶ 56. Furthermore, Mr. Khan asserts

Defendants’ actions violated the Administrative Procedures Act, 5 U.S.C. § 706(2)(A).


       Mr. Khan asks this Court to assume jurisdiction, order a plenary hearing, review de novo

his naturalization application, grant him naturalization, award reasonable costs and attorneys’

fees under the Civil Justice Act, and grant any other relief the Court deems just. Compl. at 12.


       On March 14, 2019, Defendants moved to dismiss this case. Motion to Dismiss, ECF No.

21 (Mar. 14, 2019); Memorandum of Law in Support of Defendants’ Motion to Dismiss, ECF

No. 21-1 (Mar. 14, 2019) (“Gov’t Mem.”). They argue that: (1) Mr. Khan’s Complaint should be

dismissed under Rule 12(b)(6) for failure to state a claim; (2) Mr. Khan’s due process claims

should be dismissed because the void-for-vagueness doctrine does not apply in this context; and

(3) Mr. Khan’s Administrative Procedures Act and Declaratory Judgment Act claims should be

dismissed under Rule 12(b)(1) for lack of subject-matter jurisdiction. See id.


       On May 4, 2019, Mr. Khan timely filed a memorandum in opposition to Defendants’

motion to dismiss. First Memorandum in Opposition, ECF No. 23 (May 4, 2019) (“Pl.’s Opp.”).


       On June 13, 2019, Defendants timely filed a reply to Mr. Khan’s response. Reply

Memorandum in Further Support of Defendants’ Motion to Dismiss, ECF No. 27 (June 13,

2019) (“Gov’t Reply”).


       On October 22, 2019, the Court held a hearing on the motion. Minute Entry, ECF No. 32

(Oct. 22, 2019).

                                                 5
II.     STANDARD OF REVIEW


        A. Rule 12 (b)(1)

        In every case, a court must determine whether it has subject matter jurisdiction. In

evaluating a motion under Rule 12(b)(1) for lack of subject matter jurisdiction, the Court “must

accept as true all material factual allegations in the complaint but need not draw inferences

favorable to the party asserting jurisdiction.” Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d 129,

131 (2d Cir. 1998). The plaintiff bears the burden of showing that subject matter jurisdiction is

proper based on facts existing at the time he or she filed the complaint. Scelsa v. City Univ. of

New York, 76 F.3d 37, 40 (2d Cir. 1996) (citations omitted).

        B. Rule 12(b)(6)

        A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Any claim that fails “to state a claim upon

which relief can be granted” will be dismissed. Fed. R. Civ. P. 12(b)(6). In reviewing a

complaint under Rule 12(b)(6), a court applies a “plausibility standard” guided by “two working

principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        First, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” (internal citations omitted)). Second, “only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at

679. Thus, the complaint must contain “factual amplification . . . to render a claim plausible.”


                                                   6
Arista Records LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting Turkmen v. Ashcroft,

589 F.3d 542, 546 (2d Cir. 2009)).

       When reviewing a complaint under Federal Rule of Civil Procedure 12(b)(6), the court

takes all factual allegations in the complaint as true. Iqbal, 556 U.S. at 678. The court also views

the allegations in the light most favorable to the plaintiff and draws all inferences in the

plaintiff’s favor. Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359 (2d Cir. 2013); see also York

v. Ass’n of the Bar of the City of New York, 286 F.3d 122, 125 (2d Cir.) (“On a motion to dismiss

for failure to state a claim, we construe the complaint in the light most favorable to the plaintiff,

accepting the complaint’s allegations as true.”), cert. denied, 537 U.S. 1089 (2002).

       A court considering a motion to dismiss under Rule 12(b)(6) generally limits its review

“to the facts as asserted within the four corners of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the complaint by reference.” McCarthy

v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). A court may also consider

“matters of which judicial notice may be taken” and “documents either in plaintiffs’ possession

or of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am. Film Techs.,

Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp.

2d 140, 144 (D. Conn. 2005).

III.   DISCUSSION


       A.      De Novo Review Under 8 § U.S.C. 1421(c)


       “The Attorney General of the United States has the ‘sole authority to naturalize persons

as citizens of the United States.’” Escaler v. USCIS, 582 F.3d 288, 292 (2d Cir. 2009) (citing 8

U.S.C. § 1421(a)). Federal courts generally lack “the power to make someone a citizen of the

United States,” see I.N.S. v. Pangilinan, 486 U.S. 875, 883-4 (1988), but federal courts must

                                                  7
“enforce the legislative will” when an authorizing statute so prescribes. Id. at 884 (citing U.S. v.

Ginsberg, 243 U.S. 472, 474 (1917)). “Once it has been determined that a person does not

qualify for citizenship, . . . the district court has no discretion to ignore the defect and grant

citizenship.” Fedorenko v. U.S., 449 U.S. 490, 517 (1981) (citation omitted). But “there are

statutory standards governing naturalization, and naturalization decisions by [US]CIS . . . are

subject to judicial review.” Escaler, 582 F.3d at 290.


        When a person’s application for naturalization is denied after a hearing before an

immigration officer, that individual may seek de novo judicial review of the denial before a

district court. See 8 U.S.C. § 1421(c). An individual must first exhaust all administrative

remedies. Escaler, 582 F.3d at 292 (citing § 1421(c)). “The court is empowered to conduct a de

novo review, making ‘its own findings of fact and conclusions of law,’ and may conduct a

hearing de novo.” Id. at 291; see also Chan v. Gantner, 464 F.3d 289, 291 (2d Cir. 2002)

(citation omitted) (“Judicial review of naturalization denials . . . is not limited to any

administrative record but rather may be [based] on facts established in and found by the district

court.”).


        Specifically, Section 1421(c) provides:


        A person whose application for naturalization under this subchapter is denied,
        after a hearing before an immigration officer under section 1447(a) of this Title,
        may seek review of such denial before the United States district court for the
        district in which such person resides in accordance with chapter 7 of title 5. Such
        review shall be de novo, and the court shall make its own findings of fact and




                                                   8
       conclusions of law and shall, at the request of the petitioner, conduct a hearing de
       novo on the application.
8 U.S.C. § 1421(c).


       This de novo review, however, does not require “bench trials even when there are no

disputed issues of material fact.” Chan, 464 F.3d at 296. As a result, if there are no genuine

issues of material fact, this review can occur and be resolved at the summary judgment stage. Id.

(“We therefore conclude that no statute ‘set[s] forth’ an alternative practice for review of

citizenship denials such that Rule 56 is inapplicable in those proceedings.”). Indeed, in Chan,

“[b]ecause there was no genuine issue of material fact, the District Court properly entered

summary judgment to dispose of the case.” Id.


       Defendants, however, have not waited until the close of discovery and the summary

judgment stage to seek dismissal here, but instead seek to do so on a motion to dismiss.

Defendants argue that USCIS determined that MQM is a Tier III organization, which is an

undesignated organization that directly engages in terrorist activity or indirectly supports terrorist

activity by providing funds and other forms of material support to the terrorist organization. Id.

at 17 (citing 8 U.S.C. § 1182(a)(3)(B)(iv)); see also Ex. A: Notice of Intent to Deny (“NOID”),

ECF No. 21-3 at 16 (Mar. 14, 2019) (describing MQM’s “numerous violent activities” in

Pakistan during the 1990s). Defendants also note that Mr. Khan has admitted to providing

material support to MQM and “acting as the U.S. based charitable arm” of MQM. Gov’t Mem. at

18 (citing Compl. ¶ 50). As a result, Defendants argue that Mr. Khan does not deny the fact that




                                                  9
membership makes him inadmissible as a permanent resident, and thus cannot be naturalized as a

U.S. citizen. Gov’t Mem. at 21.


       Alternatively, Defendants argue that neither USCIS’s previous grant of asylum nor

adjustment of Mr. Khan’s status to lawful permanent resident bind the Court to conclude that Mr.

Khan was lawfully admitted for the purposes of naturalization. Id. at 20-21. Instead, they argue

that, based on the record now before it, the Court can make its own findings of fact and

conclusions of law, consistent with de novo review under § 1421(c), and determine that Mr.

Khan is ineligible for citizenship. Id.


       In response, Mr. Khan argues that “de novo review of an N-400/N-336 denial cannot be

barred by deference to findings of inadmissibility when such findings necessarily form the basis

of the denial.” Pl.’s Opp. at 5. Mr. Khan notes that the Court cannot defer to the agency’s prior

findings under 8 U.S.C. § 1421(c), and that Mr. Khan has sufficiently and plausibly alleged in

his Complaint the basis for the N-336 denial, which was his alleged lack of lawful admission. Id.

at 6. Mr. Khan also argues that Defendants are estopped from rescinding his lawful permanent

resident status because more than five years have passed since the original grant in 2006. Id. at

13 (citing 8 U.S.C. § 1256(a)).


       Ultimately, the Court agrees with Mr. Khan, at least with respect to whether the Court

can effectively fulfill its statutory obligation under Section 1421(c) to conduct a de novo review

of Mr. Khan’s denied naturalization application and a decision based on its own findings of fact

and conclusions of law at this stage of the case. See Chan, 464 F.3d at 291 (recognizing, inter

alia, that the district court in its de novo review does not defer to the administrative agency’s

findings and conclusions and may make its own). While the factual allegations in Mr. Khan’s


                                                 10
Complaint are probative for purposes of a de novo review, waiting until the close of discovery

and a full and fair opportunity to raise and address a Rule 56 motion for summary judgment will

better position the Court to render a decision, particularly if, upon a fuller record, “there are no

disputed issues of material fact.” Id. at 296; see also Raynolds v. Napolitano, No. 3:11-cv-205,

2013 WL 2149702, at *3 (D. Conn. May 16, 2013) (finding on summary judgment that plaintiff

did not meet 8 U.S.C. § 1427(a)’s residency requirements for naturalization, thus denying her §

1421(c) claim); McElhaney v. USCIS, No. 3:09-cv-1474, 2010 WL 4365819, at *5 (D. Conn.

Oct. 20, 2010) (same); Gildernew v. Quarantillo, No. 5-civ-10851, 2008 WL 4938289, at *6

(S.D.N.Y. Oct. 29, 2008) (granting defendants’ cross-motion for summary judgment of

plaintiff’s 1421(c) claim when the only evidence that supported plaintiff’s claim was counsel’s

affidavit); Golding v. Dep’t of Homeland Sec., No. 5-cv-21095, 2009 WL 2222779, at *1 (S.D.

Fla. July 27, 2009) (addressing de novo review under § 1421(c) through a bench trial and

receiving both “documentary and testimonial evidence”). 5


         As a result, the Court will not resolve Mr. Khan’s petition for de novo review under

Section 1421(c) at this stage of the case.


         Accordingly, Mr. Khan’s petition for de novo review under 8 U.S.C. § 1421(c) will not

be dismissed at this time.


         A. The Fifth Amendment Due Process Claim


         “It is a basic principle of due process that an enactment is void for vagueness if its

prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104, 108 (1972).



5
 Significantly, at this stage of the case and as required by § 1421(c), Mr. Khan has demonstrated that he has
exhausted all administrative remedies, and has pleaded facts that are sufficiently plausible to demonstrate that he

                                                          11
The void-for-vagueness doctrine “chiefly applie[s] to criminal legislation,” Arriaga v. Mukasey,

521 F.3d, 219, 222 (2d Cir. 2008), and “requires that a penal statute define the criminal offense

with sufficient definiteness that ordinary people can understand what conduct is prohibited and

in a manner that does not encourage arbitrary and discriminatory enforcement.” Kolender v.

Lawson, 461 U.S. 352, 357 (1983). “Laws with civil consequences require less exacting

vagueness scrutiny.” Arriaga, 521 F.3d at 223.


        Mr. Khan challenges a question on the N-400 naturalization application as violating the

Fifth Amendment’s Due Process Clause. See Compl. ¶¶ 49, 50 (referencing the question on

associations to charitable organizations to which an applicant gave money).


        Defendants argue that Mr. Khan’s challenge to a question on a naturalization form should

be dismissed for failure to state a claim. Gov’t Mem. at 22-23. They assert that the question

posed on the N-400 form requests information on an applicant’s past conduct, and that had Mr.

Khan been confused by the question’s meaning, he could have asked for clarification from either

the questioning officer or his attorney who was present. Id. at 22. Defendants note that Mr. Khan

asked and received clarification on another question. Id.


        Furthermore, Defendants argue that the question at issue relates to Mr. Khan’s

admissibility, “to which the void-for-vagueness doctrine does not apply.” Id.; see Boutilier v.

INS, 387 U.S. 118, 123 (1967) (“The constitutional requirement of fair warning has no

applicability to standards . . . for admission of aliens to the United States.”). They distinguish the

two cases cited by Mr. Khan in his Complaint. Gov’t Mem. at 22. In Grayned v. City of

Rockford, 408 U.S. 104 (1972), the individual challenged the constitutionality of two ordinances


was “lawfully admitted” to the U.S. See Compl. ¶ 12 (alleging that he is “a lawful permanent resident of the United
States having obtained his residency by grant of Asylum on November 6, 2006, in the AS6 category”).

                                                        12
that were the basis of his criminal conviction; and Foti v. City of Menlo Park, 146 F.3d 629 (9th

Cir. 1998) involved a challenge to another city ordinance. Gov’t Mem. at 22-23. Unlike those

cases, Defendants emphasize that Mr. Khan does not challenge a punishment or a prohibition on

conduct, but a question on a form. Id. at 23. Accordingly, Defendants argue, his Fifth

Amendment claim should be dismissed.


        In response, Mr. Khan cites to Jordan v. De George, 341 U.S. 223 (1951), which was

also referenced in Arriaga, 521 F.3d at 223, as “reviewing [a] deportation provision for

vagueness because of the ‘grave nature’ of the penalty of forfeiting one’s residence.” Pl.’s Opp.

at 22-23. Mr. Khan also argues that, regardless of whether he could have requested a clarification

about the form requires a factual finding, so the Court should not now dismiss this claim at this

stage of the case. Id. at 23.


        Defendants reply that the “void-for-vagueness doctrine applies to statutes carrying civil

or criminal penalties, and Plaintiff has cited no authority applying the doctrine to invalidate

questions on forms as he seeks to do here.” Gov’t Reply at 7. They distinguish Jordan, where the

Supreme Court addressed “whether conspiracy to defraud the United States of taxes on distilled

spirits is a ‘crime involving moral turpitude’ within the meaning of [section] 19(a) of the

Immigration Act of 1917.” Id. (quoting Jordan 341 U.S. at 223-24). In their view, the Supreme

Court there again addressed a statute, not a question on a form. Id. Defendants therefore argue




                                                 13
that Mr. Khan’s “constitutional challenge to a question on a naturalization form cannot succeed

as a matter of law and should be dismissed.” Id. at 8.


       The Court agrees.


       Although the void-for-vagueness doctrine applies to statutes with civil as well as criminal

consequences, see Arriaga, 521 F.3d at 223, Mr. Khan has provided no precedent for applying

the doctrine so narrowly to a specific question on an administrative form. See, e.g., Kolender,

461 U.S. at 357 (noting that the void-for-vagueness doctrine applies to statutes). Furthermore, “it

is important to underscore the limited scope of judicial inquiry into immigration legislation.”

Fiallo v. Bell, 430 U.S. 787, 792 (1977). The Supreme Court of the United States has

“repeatedly emphasized that over no conceivable subject is the legislative power of Congress

more complete than it is over the admission of [individuals].” Id. (internal citations omitted); see

Chan, 464 F.3d at 290 (citing INA § 310(a), 8 U.S.C. § 1421(a), as delegating sole authority in

the naturalization domain to the Attorney General).


       Indeed, recognizing the scope of authority granted to Congress, the Supreme Court

rejected a constitutional challenge to the statutory language of an immigration statute even

though it excluded the relationship “between an illegitimate child and his natural father from the

preferences accorded by the Act to the ‘child’ or ‘parent’ of a United States citizen or legal

permanent resident.” Fiallo, 430 U.S. at 800. As a result, it logically follows that the courts are




                                                 14
even more limited in their ability to find constitutional fault with a question on an USCIS

administrative form.


        Accordingly, Mr. Khan’s Fifth Amendment Due Process Clause claim, Count Two, will

be dismissed.


       B.       The Administrative Procedure Act and Declaratory Judgment Act Claims


       “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

U.S., 201 F.3d 110, 113 (2d Cir. 2000). The Administrative Procedure Act subjects certain final

administrative agency actions to judicial review. See 5 U.S.C. § 704 (“Agency action made

reviewable by statute and final agency action for which there is no other adequate remedy in a

court are subject to judicial review.”). The agency action is reviewable under the Administrative

Procedure Act if there is no other remedy available to the plaintiff. See id. The Declaratory

Judgment Act allows federal courts to “declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be sought.” 28

U.S.C. § 2201(a).


       Defendants argue that given Mr. Khan’s adequate remedy under Section 1421(c) for a de

novo review, his claims under the Administrative Procedure Act and the Declaratory Judgment

Act should be dismissed. Gov’t Mem. at 24. In any event, in Defendants’ view, the Declaratory

Judgment Act “does not expand a federal court’s subject matter jurisdiction,” id. (citing Nike,

Inc. v. Already, LLC, 663 F.3d 89, 95 (2d Cir. 2011); Kasica v. U.S. Dept. of Homeland Security,

660 F. Supp. 2d 277, 282 (D. Conn. Aug. 21, 2009)); nor does it “vest district courts with

jurisdiction to consider naturalization proceedings,” id. at 25 (quoting Santamaria v. Holder,


                                                15
2012 WL 566073, at *7 n.7 (S.D.N.Y. Feb. 21, 2012)).


       In response, Mr. Khan argues that the Immigration and Naturalization Act, § 360(a), 8

U.S.C. § 1503(a), allows an individual to bring a claim for declaration of U.S. nationality under

the Declaratory Judgment Act, unless the issue of the applicant’s citizenship arose “by reason

of,” “in connection with,” or “is in issue” in any removal proceeding. Pl.’s Opp. at 23 (quoting 8

U.S.C. § 1503(a)). Mr. Khan then argues that review under § 1421(c) is not exclusive when there

are other viable claims as well. Id. at 24. Mr. Khan analogizes his case to Singh v. USCIS, 2011

WL 1485368, at*4 (N.D. Ill. Apr. 19, 2011), where the court held that the USCIS decision to

terminate the plaintiff’s grant of asylum was a separate and final decision that could be reviewed

in district court under the Administrative Procedure Act. Pl.’s Opp. at 24.


       The Court disagrees.


       Because Mr. Khan has an alternative adequate remedy under Section 1421(c), for de novo

review of USCIS’s denial of his naturalization application, this more specific statutory grant of

judicial review makes his Administrative Procedure Act claim inappropriate. See Sharkey v.

Quarantillo, 541 F.3d 75, 84 (2d Cir. 2008) (noting that the Administrative Procedure Act does

not independently grant subject-matter jurisdiction and that its provisions cannot override other

more specific “statutory limitations on judicial review of agency action”); see 5 U.S.C. § 704

(“Agency action made reviewable by statute and final agency action for which there is no other

adequate remedy in a court are subject to judicial review.“).


       Because the Declaratory Judgment Act “does not itself enlarge the jurisdiction of the

federal courts,” Baez-Fernandez, 385 F. Supp. 2d 292, 296 (S.D.N.Y. Jan. 18, 2005), it only

“authorizes relief which is consonant with the exercise of the judicial function in the


                                                16
determination of controversies to which under the Constitution the judicial power extends.”

Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 240 (1937). In other words, this

Court is not authorized to give declaratory relief in addition to and beyond what the specific

statutory grant of jurisdiction allows, which in this case is § 1421(c). See Skelly Oil Co. v.

Phillips Petroleum Co., 339 U.S. 667, 671-72 (1950) (“The Declaratory Judgment Act allow[s]

relief to be given . . . But the requirements of jurisdiction – the limited subject matters which

alone Congress had authorized the District Courts to adjudicate – were not impliedly repealed or

modified.”); see also Fiallo, 430 U.S. at 793 (“[O]ver no conceivable subject is the legislative

power of Congress more complete than it is over the admission of [individuals].”); Wan Shi

Hsieh v. Kiley, 569 F.2d 1179, 1181-82 (2d Cir. 1978) (“The jurisdiction of federal courts to

review the INS’s action” – the INS being the predecessor to USCIS – “depend[s] on the

existence of a statutory authorization or mandate from Congress,” because the Declaratory

Judgment Act is “remedial, not jurisdictional.”).


       To the extent that Mr. Khan seeks declaratory relief consistent with his § 1421 (c) claim,

the Court will consider that claim for relief when it conducts de novo review under § 1421(c).

But there is no legal basis for any of the purported Constitutional relief sought by Mr. Khan

under the Declaratory Judgment Act, for the same reasons noted above with respect to his Fifth

Amendment Due Process claim.


       Accordingly, Mr. Khan’s claims for relief under the Administrative Procedure Act will be

dismissed, and his Declaratory Judgment Act claim, properly limited to relief under § 1421(c),

remains for now.




                                                 17
IV.    CONCLUSION


       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED IN PART and

DENIED IN PART.


       Mr. Azan-Khan’s claims under the Fifth Amendment and the Administrative Procedures

Act are dismissed. His claim for de novo review under 8 U.S.C. § 1421(c) and for relief under

the Declaratory Judgment Act will proceed.


       SO ORDERED at Bridgeport, Connecticut, this 31st day of October, 2019.


                                                   /s/ Victor A. Bolden

                                                   VICTOR A. BOLDEN

                                                   UNITED STATES DISTRICT JUDGE




                                              18
